Title: To James Madison from James Barbour, 17 February 1814
From: Barbour, James
To: Madison, James


        
          Sir,
          Richmond, February 17th. 1814.
        
        I have the honor in conformity to a Resolution of the House of Delegates of this Commonwealth, to transmit you the enclosed documents. By a recurrence thereto you will perceive the deep interest which that branch of the Legislature takes in the completion of Fort Powhatan and the very great advantage which is likely to accrue from a compliance with its wishes. The sentiments entertained upon this subject by the Executive of this State are disclosed in my correspondence with the Secretary of War, which forms a part of the accompanying documents. An answer as soon as your convenience will permit will place me under obligations. I tender you assurances of my profound respect.
        
          Js Barbour
        
      